COURT OF APPEALS OF VIRGINIA


Present: Judges Frank, McClanahan and Retired Judge Hodges∗

TERRI OSBORNE RADER
                                           MEMORANDUM OPINION **
v.   Record No. 2545-08-3                      PER CURIAM
                                              MARCH 17, 2009
DOMINION ENTERPRISES TRADING PUBLISHING AND
  TRAVELERS INDEMNITY COMPANY OF AMERICA


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (James B. Feinman, on brief), for appellant.

                 (Robert M. Himmel; Lucas & Kite, PLC, on brief), for appellees.


       Terri Osborne Rader appeals a decision of the Workers’ Compensation Commission

finding that (a) her accident did not arise out of her employment, and (b) the deputy

commissioner did not abuse her discretion in refusing to admit certain x-rays into evidence. We

have reviewed the record and the commission’s opinion and find that this appeal is without

merit. Accordingly, we affirm for the reasons stated by the commission in its final opinion. See

Rader v. Dominion Enterprises Trading Publishing, VWC File No. 231-77-32 (Oct. 8, 2008).

We dispense with oral argument and summarily affirm because the facts and legal contentions

are adequately presented in the materials before the Court and argument would not aid the

decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                           Affirmed.




       ∗
        Retired Judge Hodges took part in the consideration of this case by designation pursuant
to Code § 17.1-400(D).
       **
            Pursuant to Code § 17.1-413, this opinion is not designated for publication.